Citation Nr: 1450375	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent, and educational benefits in excess of 11 months and 27 days, under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran had active duty in the United States Army from April 1988 to June 1988, from September 1991 to January 1992, and from January 2005 to March 2006, with prior and subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision at the Education Office of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the Veteran was entitled to 12 months and 0 (zero) days of full-time benefits, and 60 percent of benefits payable, under the Post-9/11 GI Bill program.  

In his appeal, received in June 2010, the Veteran indicated that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by VA in August 2011, it was indicated that he wished to withdraw his request for a hearing.  38 C.F.R. § 20.702(e).  

The matter was remanded by the Board in April 2012.  At that time, it was requested that the RO prepare an accounting regarding the Veteran's use of educational benefits that reflected the dates of each period of school enrollment (and the amount of entitlement used during each period of enrollment) and that ended with the date on which the RO determined that the appellant had 12 months of entitlement remaining.  The RO was then to prepare a supplemental statement of the case, containing an explanation of the determination, to include a full explanation of how the entitlement and its usage was calculated, and a discussion of the Veteran's assertion that he had about 51/2 months of service under Title 10, between 1991 and 1995, that was not considered.  The supplemental statement of the case was also to include a full explanation of the applicable laws and regulations and a correct citation to them.  

Upon remand, a letter was sent to the appellant detailing 36 months of chapter 1606 benefits that he received beginning August 31, 1987 to May 11, 1991 at the University of Texas in a degree program in Business Management.  A supplemental statement of the case was issued in March 2014 that found that the Veteran had 11 months and 27 days of benefits remaining under the Post-9/11 GI Bill at the 60 percent level.  The supplemental statement of the case detailed the results of an audit of the previously used benefits and explained the findings.  The supplemental statement of the case did not discuss the 51/2 months of service under Title 10, between 1991 and 1995, or contain an explanation of the applicable laws and regulations and a correct citation to them.  However, the Board finds that the Veteran has been fully apprised of the correct regulations and their applicability to the claim in the original statement of the case and finds that the Veteran has been afforded an audit of the benefits used.  And, as explained more fully below, the 51/2 months of service under Title 10, between 1991 and 1995, does not affect the amount of remaining benefit or the benefit level.  As such, the appellant has not been prejudiced in this case and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


FINDINGS OF FACT

1. The Veteran has previously used 36 months and 3 days of educational assistance under a VA program other than the Post-9/11 GI Bill.
 
2.  Based on the prior use of 36 months and three days of educational assistance, the maximum remaining benefit is 11 months and 27 days under the Post-9/11 GI Bill.

3.  The Veteran completed more than 12 months but less than 18 months of continuous, honorable, and creditable active duty service after September 10, 2001.


CONCLUSIONS OF LAW

1.  The Veteran is entitled to no more than 11 months and 27 days of educational assistance under the Post-9/11 GI Bill. 38 U.S.C.A. § 3695 (West 2002); 38 C.F.R. § 21.4020 (2014).

2.  The criteria for a benefits payment rate in excess of 60 percent of maximum for educational assistance under the Post-9/11 GI Bill have not been met. 38 U.S.C.A. §§ 3301, 3311, 3313 (West Supp. 2012); 38 C.F.R. §§ 21.9505, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

 As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

There are instances in which the VCAA has been found inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code (i.e., the laws changed by VCAA)). In this case, the Veteran is seeking additional benefits under Chapter 33.

The Board also notes that, as will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, the Board finds that no action is necessary under the VCAA.

II.  Analysis.

In October 2009, the RO issued a certificate of eligibility in which the Veteran was awarded 12 months of educational benefits under the Post- 9/11 GI Bill at the 60 percent level.  The appellant appealed and the RO issued a statement of the case dated in April 2010 explaining the benefit and the applicable regulations.  The Veteran filed a substantive appeal in April 2010.  In a March 2014 supplemental statement of the case this amount was revised to 11 months and 27 days based on an audit of benefits used.

The record before the Board reveals that the Veteran has previously received 36 months and 3 days of educational assistance under a VA program other than the Post-9/11 GI Bill.  Under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs. The aggregate period for which any person may receive assistance under 38 U.S.C. Chapters 30, 32, 33, 34, 35 and 36 may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a)(4) ; 38 C.F.R. § 21.4020(a)(4).  And while there are certain exceptions to this 48 month maximum, none are relevant the Veteran, as the exceptions involve those receiving educational assistance pursuant to a rehabilitation program or pursuant to Survivors' and Dependents' educations assistance.  See 38 C.F.R. § 21.4020(b) (providing a possible extension beyond 48 months for Chapter 31, Title 38 U.S.C.A. benefits in certain circumstances) and Pub.L. 112-154, Title IV, § 401(a), Aug. 6, 2012, 126 Stat. 1188 (amending 38 U.S.C.A. § 3695 and providing a period of 81 months for Chapter 35 Title 38 U.S.C.A. benefits in certain circumstances). 

Applying the relevant law and regulations to the undisputed facts of this case, the Veteran has received 36 months and 3 days of educational assistance benefits and thus, only 11 months and 27 days of eligibility remain. Therefore, the appeal for entitlement to educational assistance in excess of 11 months and 27 days under the Post-9/11 GI Bill is denied.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020. 

In addition, the appellant is not entitled to a benefit level in excess of 60 percent. 
38 C.F.R. § 21.9640 provides, in pertinent part, that if a claimant serves the following periods of creditable active duty after September 10, 2001, the corresponding percentage of maximum Chapter 33 educational benefits will be paid: 

At least 36 months . . . . . . . . . . . . . . . . . . . . . . . . . . ..100 percent
 At least 30 months, but less than 36 months . . . . . . . 90 percent 
At least 24 months, but less than 30 months . . . . . .. . 80 percent 
At least 18 months, but less than 24 months . . . . . . .  70 percent 
At least 12 months, but less than 18 months . . .  . . . . 60 percent 
At least 6 months, but less than 12 months . . . . . . . .. 50 percent 
At least 60 days, but less than 6 months . . . . . . ...... 40 percent 

At 80 percent or higher, this includes entry level and skill training.  Otherwise, entry level and skill training are excluded.  Where service requirements are met at both the 80 percent and 70 percent levels, a maximum 70 percent must be applied to amounts payable.  Moreover, if a claimant served at least 30 continuous days of creditable active duty service and was discharged due to a service-connected disability, 100 percent of the maximum Chapter 33 benefits will be paid. 38 U.S.C.A. §§ 3311(b), 3313(c); 38 C.F.R. § 21.9640(a). 

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, but for members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training. 38 U.S.C.A. § 3301(1)(A). 

Notwithstanding the foregoing, qualifying active duty service for purposes of Chapter 33 eligibility does not include any period during which the individual was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; served as a cadet or midshipmen at one of the service academies; or served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve. 38 C.F.R. § 21.9505(2); see also 38 U.S.C.A. § 3301(1) [incorporating the limitations on the meaning of "active duty" as specified in 38 U.S.C. § 3002(6) ]. 

In this case, the evidence indicates that the Veteran had Title 10 service of 1 year, 2 months and 6 days after September 10, 2001.  This is service of more than 12 months and less than 18 months, qualifying him for the 60 percent benefit level.  No other qualifying service is indicated in the record.   

As it is clear that the Veteran had between 12 and 18 months continuous, honorable and creditable active duty service after September 10, 2011, the Board finds that the appropriate percentage assigned is 60 percent of maximum under the chart in 38 C.F.R. § 21.9640(a).  A benefits payment rate in excess of 60 percent is not warranted under Chapter 33, Title 38, United States Code is warranted.  See 38 C.F.R. § 21.9640(a) 

The Veteran has contended that he has had other qualifying service, to include 19 years in the National Guard with other periods of active duty, to include 5 1/2 months between 1991 and 1995, that should be looked at in calculation the benefit level.  However, as noted above, for purposes of the Post-9/11 GI Bill, only qualifying active duty service after September 10, 2001 is used to calculate the benefit level.  Active duty service prior to September 2001 cannot be used.  The record in this case shows that the Veteran served with the US Army Reserves beginning April 22, 1987 until June 2, 2007 when he was discharged to the Retired Reserve.  However, the record only records 14 months and 6 days of qualifying active duty after September 2001.  This service is over 12 months and less than 18 months.  The 60 percent benefit level is therefore correct.


ORDER

Entitlement to a benefits payment rate in excess of 60 percent, and educational benefits in excess of 11 months and 27 days, under Post-9/11 GI Bill, is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


